       Case 4:19-cr-06066-SAB    ECF No. 40    filed 05/11/20   PageID.100 Page 1 of 7




1

2

3
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
4
                                                                      May 11, 2020
5                         UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK




6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 4:19-CR-06066-SAB-1

8                       Plaintiff,                  ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
9    vs.                                            EXPEDITE AND MOTION FOR
                                                    RELEASE FOLLOWING
10   NICHOLAS ERIC SCHOTT,                          COMPLETION OF INPATIENT
                                                    TREATMENT AND SETTING
11                      Defendant.                  CONDITIONS OF RELEASE

12                                                  ECF Nos. 35, 36

13         On May 8, 2020, the Court held a hearing on Defendant’s Motion for

14   Release Following Completion of Inpatient Treatment, ECF No. 35, and Motion to

15   Expedite. ECF No. 36. Pursuant to General Order 20-101-3 and the CARES Act,

16   Pub. L. No. 116-136 (H.R. 748) (eff. March 27, 2020), the Court found that video

17   conferencing was not reasonably available for Defendant. With his consent,

18   Defendant participated by phone represented by court-appointed counsel Michael

19   Lynch, who appeared by video. Assistant United States Attorney Benjamin Seal

20   represented the United States by video.



     ORDER - 1
       Case 4:19-cr-06066-SAB     ECF No. 40    filed 05/11/20   PageID.101 Page 2 of 7




1          On January 29, 2020, the Court granted in part Defendant’s Motion to

2    Reopen Detention, ECF No. 24, and ordered he be released directly to an inpatient

3    treatment facility for cooccurring mental health and substance abuse treatment.

4    ECF No. 27. The Court set the instant hearing to discuss the results of Defendant’s

5    treatment and review Defendant’s proposed release plan. Id. at 2-3.

6          Defendant has completed the majority of a 90-day cooccurring inpatient

7    treatment program and is scheduled to be discharged on Tuesday, May 12, 2020.

8    Representatives of the treatment facility confirmed that Defendant has satisfied all

9    the requirements of inpatient treatment; reported that Defendant fully participated

10   in all aspects of the program and assumed voluntary leadership roles; and

11   confirmed his discharge plan, which includes clean and sober housing and

12   intensive outpatient substance abuse treatment and mental health treatment.

13   Specifically, Defendant proposes being released directly to an Oxford House in the

14   Tri-Cities, in which he has secured and reserved a room. His mother confirmed

15   that she will help finance his rent. Over the United States’ objection, the Court

16   granted Defendant’s motion for release following his discharge from inpatient

17   treatment on the conditions set forth below.

18         Accordingly; IT IS HEREBY ORDERED:

19         1.     Defendant’s Motion to Expedite (ECF No. 36) is GRANTED.

20



     ORDER - 2
       Case 4:19-cr-06066-SAB     ECF No. 40      filed 05/11/20   PageID.102 Page 3 of 7




1          2.     Defendant’s Motion to Release Following Completion of Inpatient

2    Treatment (ECF No. 35) is GRANTED. Following his discharge from the

3    treatment facility on Tuesday, May 12, 2020, an ABHS representative will

4    transport Defendant to Richland, where he will report to Probation for

5    installation of the GPS location monitoring device and further instructions.

6          3.     If a party desires this Court to reconsider conditions of release

7    because of material and newly discovered circumstances under 18 U.S.C. §

8    3142(f), that party shall file a motion with the Court, served upon the United States

9    Attorney, stating what circumstances are new, how they are established, and the

10   requested change in conditions of release.

11         4.     If a party seeks review of this Order by another court pursuant to 18

12   U.S.C. § 3145(a), counsel shall adhere to the Detention Order Review Protocol

13   found in LCrR 46(k).

14         5.     Defendant shall abide by the following conditions at all times:

15                     STANDARD CONDITIONS OF RELEASE

16         1.     Defendant shall not commit any offense in violation of federal, state

17   or local law. Defendant shall advise the supervising Pretrial Services Officer and

18   defense counsel within one business day of any charge, arrest, or contact with law

19   enforcement. Defendant shall not work for the United States government or any

20



     ORDER - 3
       Case 4:19-cr-06066-SAB     ECF No. 40    filed 05/11/20   PageID.103 Page 4 of 7




1    federal or state law enforcement agency, unless Defendant first notifies the

2    supervising Pretrial Services Officer in the captioned matter.

3          2.     Defendant shall immediately advise the Court and the United States

4    Attorney in writing before any change in address.

5          3.     Defendant shall appear at all proceedings and surrender as directed for

6    service of any sentence imposed.

7          4.     Defendant shall sign and complete form A.O. 199C before being

8    released and shall reside at the address furnished.

9          5.     Defendant shall not possess a firearm, destructive device or any

10   dangerous weapons.

11         6.     Defendant shall report to the U.S. Probation/Pretrial Services Office

12   before or immediately after release and shall report as often as they direct, at such

13   times and in such manner as they direct.

14         7.     Defendant shall contact defense counsel at least once a week.

15         8.     Defendant is further advised it is unlawful for any person who is

16   under indictment for a crime punishable by imprisonment for a term exceeding one

17   year, to receive, ship or transport in interstate or foreign commerce any firearm or

18   ammunition or receive any firearm or ammunition which has been shipped or

19   transported in interstate or foreign commerce.

20



     ORDER - 4
       Case 4:19-cr-06066-SAB     ECF No. 40    filed 05/11/20   PageID.104 Page 5 of 7




1          9.     Defendant shall refrain from use or unlawful possession of a narcotic

2    drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed

3    by a licensed medical practitioner in conformance with Federal law. Defendant

4    may not use or possess marijuana, regardless of whether Defendant has been

5    authorized medical marijuana under state law.

6          10.    Defendant shall surrender any passport to Pretrial Services and shall

7    not apply for a new passport.

8                        SPECIAL CONDITIONS OF RELEASE

9          1.     Defendant shall remain in the Eastern District of Washington unless

10   given permission by the United States Probation/Pretrial Services Office.

11         2.      Defendant shall notify the United States Probation/Pretrial Services

12   Office within 24 hours of any change in address, telephone number, or

13   employment.

14         3.     Defendant shall avoid all contact, direct or indirect, with any persons

15   who Defendant would reasonably know are or may become a victim or potential

16   witness in the subject investigation or prosecution.

17         4.     Defendant shall submit to a mental health evaluation and undergo any

18   recommended treatment as directed by the United States Probation/Pretrial

19   Services Office. Prior to commencing any evaluation or treatment program,

20   Defendant shall provide waivers of confidentiality permitting the United States



     ORDER - 5
       Case 4:19-cr-06066-SAB     ECF No. 40   filed 05/11/20   PageID.105 Page 6 of 7




1    Probation/Pretrial Services Office and the treatment provider to exchange without

2    qualification, in any form and at any time, any and all information or records

3    related to Defendant’s conditions of release and supervision, and evaluation,

4    treatment, and performance in the program. It shall be the responsibility of defense

5    counsel to provide such waivers.

6          5.     Defendant shall submit to a substance abuse evaluation and undergo

7    any recommended substance abuse treatment as directed by the United States

8    Probation/Pretrial Services Office. Prior to commencing any evaluation or

9    treatment program, Defendant shall provide waivers of confidentiality permitting

10   the United States Probation/Pretrial services office and the treatment provider to

11   exchange without qualification, in any form and at any time, any and all

12   information or records related to Defendant’s conditions of release and

13   supervision, and evaluation, treatment, and performance in the program. It shall be

14   the responsibility of defense counsel to provide such waivers.

15         6.     Defendant shall abstain totally from the use of alcohol.

16         7.     Defendant shall submit to random sweat patch testing, as directed by

17   the United States Probation/Pretrial Services Office. Once random urinalysis and

18   breathalyzer testing can resume, Defendant shall submit to random urinalysis and

19   breathalyzer testing as directed by the United States Probation/Pretrial Services

20   Office.



     ORDER - 6
       Case 4:19-cr-06066-SAB     ECF No. 40    filed 05/11/20   PageID.106 Page 7 of 7




1          8.     Defendant shall refrain from obstructing or attempting to obstruct or

2    tamper, in any fashion, with the efficiency and accuracy of any prohibited

3    substance testing which is required as a condition of release.

4          9.     Defendant shall participate in a program of GPS location monitoring.

5    Defendant shall wear, at all times, an electronic device under the supervision of the

6    United States Probation/Pretrial Services Office. In the event Defendant does not

7    respond to location monitoring or cannot be found, the United States

8    Probation/Pretrial Services Office shall forthwith notify the United States Marshals

9    Service, who shall immediately find, arrest and detain Defendant. Defendant shall

10   pay all or part of the cost of the program based upon ability to pay as determined

11   by the United States Probation/Pretrial Services Office.

12         10.    Defendant shall be restricted to his residence at all times except for:

13   attorney visits; court appearances; case-related matters; court-ordered obligations;

14   or other activities as pre-approved by the United States Probation/Pretrial Services

15   Office or supervising officer, including but not limited to employment, religious

16   services, medical necessities, substance abuse testing or mental health treatment.

17         DATED May 11, 2020.

18                                s/Mary K. Dimke
                                  MARY K. DIMKE
19                       UNITED STATES MAGISTRATE JUDGE

20



     ORDER - 7
